Motion Granted and Order filed February 5, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00952-CV
                              NO. 14-14-00053-CV
                              NO. 14-14-00954-CV
                                  ____________

                   IN RE NATHANIEL JONES III, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           133rd District Court
                           Harris County, Texas
        Trial Court Cause Nos. 2013-18938, 2013-25626 & 2013-25627

                                  ORDER

      Relator filed an original proceeding in this court and has requested the
clerk’s records in trial court cause numbers 2013-18938, 2013-25626, and 2013-
25627. We grant relator’s motion. The Harris County District Clerk is directed to
file the clerk’s records on or before February 20, 2015, containing the records of
the expunction proceedings in the above-referenced trial court cause numbers.
      If the records are not part of the above-referenced case files, the district clerk
is directed to file a clerk’s record containing a certified statement that the requested
records are not part of the case files.



                                  PER CURIAM